May 23, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
               GLORIA GURKA AND ERIC BROCK, Appellants

NO. 14-11-00978-CV                           V.

                           TRACY GURKA, Appellee
                      ________________________________

      This cause, an appeal from an order in favor of appellee, Tracy Gurka,
signed October 17, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the order. We order the trial court’s order
AFFIRMED.

       We order appellants, Gloria Gurka and Eric Brock, jointly and severally, to
pay all costs incurred in this appeal.

      We further order this decision certified below for observance.